DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1, 11, and their dependent thereof, the prior of record, specifically  Ogura (US 2005/0280470), Dally et al. (US 2012/0112837), and Kim et al. (US 2020/0088864) discloses a transmission signal generator which repeatedly generates, at a time interval, a transmission signal to be output to an antenna in order to transmit a detection signal from the antenna; a processing circuitry which processes and outputs a signal input from the frequency convertor. 
	However, none of the prior art cited alone or in combination provides the motivation to teach a frequency convertor which converts a frequency of an echo signal obtained by reflecting the detection signal and receiving the detection signal by the antenna, and amplifies a signal level thereof, within a period from a time when the transmission signal generator completes outputting the transmission signal to the antenna to a time when a next one of the transmission signal starts to be output to the antenna; a path switch which outputs the transmission signal output by the transmission signal generator to the frequency convertor as a calibration signal at a timing while the transmission signal is being output to the antenna; and an amplification gain adjuster which changes an amplification gain of the frequency convertor based on a signal level of the . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648